

117 S1446 IS: To require the Secretary of Veterans Affairs to submit to Congress a plan for obligating and expending Coronavirus pandemic funding made available to the Department of Veterans Affairs, and for other purposes.
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1446IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Moran (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to submit to Congress a plan for obligating and expending Coronavirus pandemic funding made available to the Department of Veterans Affairs, and for other purposes.1.Congressional oversight of Coronavirus pandemic funding made available to Department of Veterans Affairs(a)Plan and expenditures by Secretary(1)PlanNot later than 30 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a detailed plan for obligating and expending covered funds, including a detailed justification for each type of obligation of such funds.(2)Biweekly reportsNot less frequently than once every 14 days during the period beginning on the date on which the plan under paragraph (1) is submitted and ending seven days after the date on which the Secretary has expended all covered funds, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report detailing the obligation and expenditure of, and the planned use for, such funds during the period covered by the report, including a written justification for any deviation in such obligations, expenditures, or planned uses from such plan.(b)Inspector General audits(1)In generalNot later than 120 days after the date of the enactment of this Act, and semiannually thereafter for three years or until the Secretary has expended all covered funds, whichever occurs first, the Inspector General of the Department of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report examining the obligations and expenditures made using covered funds during the period covered by the report.(2)ContentsEach report submitted under paragraph (1) shall include the following:(A)A comparison of how the funds are being obligated and expended to how the funds were planned to be obligated and expended in the plan under subsection (a)(1).(B)Areas of waste, fraud, and abuse, if any.(C)Such other matters as the Inspector General considers appropriate.(c)Comptroller General reviews(1)Interim reportNot later than September 30, 2022, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report containing a review of obligations and expenditures made using covered funds.(2)ContentsThe report submitted under paragraph (1) shall include the following:(A)A review of the process of the Department of Veterans Affairs for preparing the request for funds.(B)An explanation of how the expenditure of such funds met the goals of the Department during the public health emergency for which the funds were made available.(C)Any recommendations to improve the process of identifying needs and expending funds during similar situations in the future.(D)A review of the plans of the Department to continue programs or investments that were begun with such funds but will continue after such funds are expended.(3)Final reportNot later than September 30, 2024, the Comptroller General shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a final report on the matters specified under paragraph (2).(d)Covered funds definedIn this section, the term covered funds means funds that are made available to the Department of Veterans Affairs pursuant to—(1)the Families First Coronavirus Response Act (Public Law 116–127);(2)the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136); or(3)the American Rescue Plan Act of 2021 (Public Law 117–2).